Name: Commission Regulation (EU) NoÃ 67/2014 of 27Ã January 2014 implementing Regulation (EC) NoÃ 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2015 list of target secondary variables on social and cultural participation and material deprivation Text with EEA relevance
 Type: Regulation
 Subject Matter: economic analysis;  social affairs;  culture and religion;  social framework;  economic conditions;  trade;  consumption
 Date Published: nan

 28.1.2014 EN Official Journal of the European Union L 23/1 COMMISSION REGULATION (EU) No 67/2014 of 27 January 2014 implementing Regulation (EC) No 1177/2003 of the European Parliament and of the Council concerning Community statistics on income and living conditions (EU-SILC) as regards the 2015 list of target secondary variables on social and cultural participation and material deprivation (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1177/2003 of the European Parliament and of the Council of 16 June 2003 concerning Community statistics on income and living conditions (EU-SILC) (1), and in particular Article 15(2)(f) thereof, Whereas: (1) Regulation (EC) No 1177/2003 established a common framework for the systematic production of European statistics on income and living conditions, encompassing comparable and timely cross-sectional and longitudinal data on income and on the level and composition of poverty and social exclusion at national and European levels. (2) Pursuant to Article 15(2)(f) of Regulation (EC) No 1177/2003, implementing measures are necessary in respect of the list of target secondary areas and variables that is to be included every year in the cross-sectional component of EU-SILC. The list of target secondary variables to be incorporated in the module on social and cultural participation and material deprivation should be laid down for the year 2015, together with the corresponding variables identifiers. (3) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 The list of target secondary variables and the variables identifiers for the 2015 module on social and cultural participation and material deprivation to be included in the cross-sectional component of European statistics on income and living conditions (EU-SILC) shall be as laid down in the Annex. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 165, 3.7.2003, p. 1. ANNEX For the purposes of this Regulation, the following units, modes of data collection and reference periods apply: 1. Unit The target variables relate to two types of units: Individual: all variables except for the one related to the Financial stress. Household: variable related to the Financial stress. 2. Mode of data collection For the variable applying at household level, the mode of data collection is personal interview with the household respondent. For variables applying at individual level, the mode of data collection is personal interview with all current household members aged 16 and over or, if applicable, with each selected respondent. The age refers to the age at the end of the income reference period. Given the type of information to be collected, only personal interviews (proxy interviews as an exception for persons temporarily absent or incapacitated) are allowed. 3. Reference period The target variables relate to three types of reference periods: Last 12 months: for the variables related to the Participation in cultural and sport event and Formal and informal social participation. Usual: for the variables related to the Practise of artistic activities and Integration with relatives, friends and neighbours. Current: for the variables related to the Material deprivation. 4. Data transmission The target secondary variables should be sent to the Commission (Eurostat) in the Household Data File (H-file) and in the Personal Data File (P-file) after the target primary variables. 2015 MODULE ON SOCIAL AND CULTURAL PARTICIPATION AND MATERIAL DEPRIVATION AREAS AND LIST OF TARGET VARIABLES Variable identifier Values Target variable Social and cultural participation Participation in cultural or sport event PS010 Going to the cinema 1 At most 3 times 2 More than 3 times 3 No  cannot afford it 4 No  lack of interest 5 No  no cinema nearby 6 No  other reasons PS010_F 1 Filled  1 Missing  3 Not selected respondent PS020 Going to live performances 1 At most 3 times 2 More than 3 times 3 No  cannot afford it 4 No  lack of interest 5 No  no live performances nearby 6 No  other reasons PS020_F 1 Filled  1 Missing  3 Not selected respondent PS030 Visits to cultural sites 1 At most 3 times 2 More than 3 times 3 No  cannot afford it 4 No  lack of interest 5 No  no cultural sites nearby 6 No  other reasons PS030_F 1 Filled  1 Missing  3 Not selected respondent PS040 Attendance to live sport events 1 At most 3 times 2 More than 3 times 3 No  cannot afford it 4 No  lack of interest 5 No  no live sport events nearby 6 No  other reasons PS040_F 1 Filled  1 Missing  3 Not selected respondent Practice of artistic activities PS041 Practice of artistic activities 1 Daily 2 Every week (not every day) 3 Several times a month (not every week) 4 Once a month 5 At least once a year (less than once a month) 6 Never PS041_F 1 Filled  1 Missing  3 Not selected respondent Integration with relatives, friends and neighbours PS050 Frequency of getting together with family (relatives) 1 Daily 2 Every week (not every day) 3 Several times a month (not every week) 4 Once a month 5 At least once a year (less than once a month) 6 Never PS050_F 1 Filled  1 Missing  2 NA (No relatives)  3 Not selected respondent PS060 Frequency of getting together with friends 1 Daily 2 Every week (not every day) 3 Several times a month (not every week) 4 Once a month 5 At least once a year (less than once a month) 6 Never PS060_F 1 Filled  1 Missing  2 NA (No friends)  3 Not selected respondent PS070 Frequency of contacts with family (relatives) 1 Daily 2 Every week (not every day) 3 Several times a month (not every week) 4 Once a month 5 At least once a year (less than once a month) 6 Never PS070_F 1 Filled  1 Missing  2 NA (No relatives)  3 Not selected respondent PS080 Frequency of contacts with friends 1 Daily 2 Every week (not every day) 3 Several times a month (not every week) 4 Once a month 5 At least once a year (less than once a month) 6 Never PS080_F 1 Filled  1 Missing  2 NA (No friends)  3 Not selected respondent PS081 Communication via social media 1 Daily 2 Every week (not every day) 3 Several times a month (not every week) 4 Once a month 5 At least once a year (less than once a month) 6 Never PS081_F 1 Filled  1 Missing  3 Not selected respondent PS090 Help from others 1 Yes 2 No PS090_F 1 Filled  1 Missing  2 NA (No relatives, friends, neighbours)  3 Not selected respondent PS091 Personal matters (anyone to discuss with) 1 Yes 2 No PS091_F 1 Filled  1 Missing  3 Not selected respondent Formal and informal social participation PS100 Participation in informal voluntary activities 1 Yes 2 No  lack of interest 3 No  lack of time 4 No  other reason PS100_F 1 Filled  1 Missing  3 Not selected respondent PS101 Participation in formal voluntary work 1 Yes 2 No  lack of interest 3 No  lack of time 4 No  other reason PS101_F 1 Filled  1 Missing  3 Not selected respondent PS102 Active citizenship 1 Yes 2 No  lack of interest 3 No  lack of time 4 No  other reason PS102_F 1 Filled  1 Missing  3 Not selected respondent Material deprivation Variables applying at household level Financial stress HD080 Replace worn-out furniture 1 Yes 2 No  household cannot afford it 3 No  other reason HD080_F 1 Filled  1 Missing Variables applying at personal level (People aged 16+) Basic needs PD020 Replace worn-out clothes by some new (not second-hand) ones 1 Yes 2 No  cannot afford it 3 No  other reason PD020_F 1 Filled  1 Missing  3 Not selected respondent PD030 Two pairs of properly fitting shoes (including a pair of all-weather shoes) 1 Yes 2 No  cannot afford it 3 No  other reason PD030_F 1 Filled  1 Missing  3 Not selected respondent Leisure and social activities PD050 Get-together with friends/family (relatives) for drink/meal at least once a month 1 Yes 2 No  cannot afford it 3 No  other reason PD050_F 1 Filled  1 Missing  3 Not selected respondent PD060 Regularly participate in a leisure activity 1 Yes 2 No  cannot afford it 3 No  other reason PD060_F 1 Filled  1 Missing  3 Not selected respondent PD070 Spend a small amount of money each week on yourself 1 Yes 2 No  cannot afford it 3 No  other reason PD070_F 1 Filled  1 Missing  3 Not selected respondent Durables PD080 Internet connection for personal use at home 1 Yes 2 No  cannot afford it 3 No  other reason PD080_F 1 Filled  1 Missing  3 Not selected respondent